Title: From Thomas Jefferson to Gaudenzio Clerici, 31 August 1788
From: Jefferson, Thomas
To: Clerici, Gaudenzio


          
            
              Sir
            
            Paris Aug. 31. 1788.
          
          Your letter finds me with only three Louis and six livres in the world, nor any means of commanding more for several days to come. My situation here exposes me to expences and advances which keep me constantly distressed for money, so that I assure you there is not a poorer person than myself. I send you all I have, being seventy eight livres and wish it was ten times as much, since no use I make of money gives me so much pleasure as to assist distressed merit. I am with great esteem & good wishes for you, Sir Your most obedient & most humble servant
          
            Th: Jefferson
          
        